731 N.W.2d 411 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Jeffery Keith SNYDER, Defendant-Appellant.
Docket No. 132865. COA No. 273652.
Supreme Court of Michigan.
May 23, 2007.
On order of the Court, the application for leave to appeal the November 27, 2006 order of the Court of Appeals is considered. We DIRECT the Shiawassee County Prosecuting Attorney to answer the application for leave to appeal within 28 days after the date of this order.
The application for leave to appeal remains pending.